        Case 2:18-cv-02765-CDJ Document 14-1 Filed 06/19/19 Page 1of1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN RYAN GOODMAN,
     Plaintiff,                                     CIVIL ACTION

       v.

COMYIISSIONER OF SOCIAL                             No. 18-2765
SECURITY,
     Defendant.


                                            ORDER

C. DARl\~LL JONES, II, J.

       AND NOW, tins      {)//)~of S ~                 2019, upon consideration of Plaintiffs

request for review, and Defendant's response, and after careful review of the Report and

Recommendat10n of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Plamtiffs request for review is DENIED; and

       3. Judgment 1s entered m favor of the Defendant.
